Citation Nr: 1710818	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than May 9, 2005 for the award of service connection for herniated lumbar disc at L4 5 recurrent with radicular symptoms into the right leg (low back disability), to include whether a clear and unmistakable error (CUE) exists in a May 2002 rating decision denying service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to September 1992. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for a low back disability and assigned an initial 10 percent evaluation effective May 9, 2005. 

As noted in an October 2014 decision by the Board, the Veteran, on his December 2009 substantive appeal, requested to appear at a hearing before a Veterans Law Judge at a local VA office.  In March 2010, the Veteran revised his hearing request and asked for a local hearing with a decision review officer (DRO).  In March 2012, the Veteran was notified that the hearing was scheduled for May 2012, but he failed to appear for the scheduled hearing as he was incarcerated.  Since that time, he asked that the hearing be rescheduled.  Accordingly, the Veteran testified at a hearing before a DRO at the RO in September 2016.

In the October 2014 decision, the Board dismissed a withdrawn claim for a higher rating for service-connected low back disability.  At that time, the Board also remanded the present earlier effective date claim for consideration of the CUE aspect by the RO.


FINDINGS OF FACT
 
1.  The Veteran did not file a substantive appeal following his appeal of the original denial of his service connection claim in a May 2002 rating decision, and entitlement to service connection had already arisen by the time he re-filed the claim in May 2005.  

2.  Service treatment records (STRs), which were submitted in April 2006, were exact duplicates of STRs he previously submitted in connection with his original claim and were expressly considered by the RO in a February 2003 statement of the case (SOC).  

3.  It is not clear that the correct facts, as known at the time, were not before the VA adjudicators at the time of the prior denial, or that the statutory and regulatory provisions extant at the time were incorrectly applied.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than May 9, 2005, for the award of service connection for low back disability have not been met, to include on the basis of the motion for revision of a May 2002 rating decision on CUE.  38 U.S.C.A. §§ 5107, 5110, 5109A (West 2014); 38 C.F.R. §§ 3.1, 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The Veteran is seeking an effective earlier than May 9, 2005, for the award of service connection for his low back disability.  

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r). 

(1) Date Entitlement Arose

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); see Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.  The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000).  "[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under Diagnostic Code 7528).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014). 

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Although VA has since amended the provisions pertaining to claims to require submission on standardized forms, the pre-amendment provisions are applicable to the Veteran's instant case given the time periods in question.

Once a decision has been made on a claim, a claimant and his representative will be notified in writing of any decision affecting the payment of benefits or granting relief.  All notifications will advise the claimant of the reason for the decision; the date the decision will be effective; the right to a hearing; the right to initiate an appeal by filing a notice of disagreement (NOD) which will entitle the individual to a SOC for assistance in perfecting an appeal; and the periods in which an appeal must be initiated and perfected.  Further, any notice that VA has denied a benefit sought will include a summary of the evidence considered.  38 C.F.R. § 3.103(f). 

The time period to appeal a VA decision does not does not commence, and the VA decision will not become final, if a veteran is not notified of the decision and his appellate rights.  See Sellers v. Shinseki, 25 Vet. App. 265 (2012); Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007).

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year from the date that that the RO mailed notice of the rating decision.  Otherwise, that determination becomes final.  See 38 C.F.R. § 20.302(a).  A timely filed NOD places the issue(s) into appellate status, which requires the issuance of an SOC.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC (or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends).  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  However, the filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy, 23 Vet. App. at 45.  

Also, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, 27 Vet. App. 431 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

A veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion
  
After careful consideration, the Board finds that an earlier effective date is not warranted for the Veteran's low back disability.  

By way of background, service connection for the Veteran's disability was granted in a May 22, 2006 rating decision on the basis of a VA examiner's May 2006 nexus opinion.  That VA examiner concluded that the Veteran's back condition was at least as likely as not caused by a back injury the Veteran incurred during his military service.  In reaching this favorable opinion, the May 2006 VA examiner cited service treatment records (STRs) from March 1992, April 1992, and May 1992 (three instances).  The VA examiner also cited an STR showing that the Veteran was placed on light duty during part of this time.  

Because the Veteran's petition to reopen was granted based on the "receipt of the claim" prong of section 3.400, rather than the "date entitlement arose" prong, the Veteran by definition had an entitlement to benefits that existed before the date of the application to reopen received on May 9, 2005.  See Akers, 673 F.3d at 1359.

Accordingly, the central question in dispute in this appeal concerns whether the effective date may be assigned from an earlier claim.  Specifically, it is not in dispute that there was one prior claim.  This claim was received on May 23, 2001, and denied in May 2002.  The Veteran filed a timely NOD in May 2002, and the RO issued an SOC in February 2003.  The Veteran did not then perfect his appeal by filing a substantive appeal.  Thus, that claim became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 19.32, 20.200, 20.201, 20.202, 20.300, 20.302, 20.1103.

At the September 2016 DRO hearing, the Veteran testified that he did not perfect his appeal because he just accepted the decision and went on with his life.  DRO Hr'g Tr. 3.  Furthermore, his representative argued, the Veteran "did not know the system, he did not know the rules about having to make a...a Notice of Disagreement and appeal it, and keep it going[.]"  Board Hr'g Tr. 4.  The Board notes that there is no indication that the RO sent the Veteran any misleading notices.  See Noah v. McDonald, 28 Vet. App. 120, 132 (2016); see also Jernigan v. Shinseki, 25 Vet. App. 220, 230-231 (2012) (indicating that this presumption may not apply if a claimant detrimentally relied on a misleading notice).  The cover letter to the February 2003 SOC expressly informed the Veteran that he would need to file a formal appeal if he decided to continue his appeal.  Moreover, anyone dealing with the Government is charged with knowledge of Federal statutes and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  Accordingly here, the Veteran's decision to not perfect his appeal, whether by conscious choice or a misunderstanding of the law, does not overcome the finality of the original claim.  

The Veteran further argued at the DRO hearing that he submitted STRs in connection with his original appeal that were not considered in the May 2002 rating decision.  This is correct.  The Veteran's original STRs could not be obtained by the RO at that time (and still remain unavailable).  In May 2002, however, the Veteran submitted copies of STRs.  These STRs contain numerous entries pertaining to the back, including treatment for a fall in January 1992 with further treatment in March 1992, April 1992, and May 1992 (three instances).  These STRs were not considered by the RO in its May 2002 rating decision.  The RO expressly noted that service records were not available for review at that time, and that its decision would be reconsidered if service records were later obtained.  

Thus, the Veteran is correct that these STRs were not considered in the May 2002 rating decision.  Although not considered, the Veteran appealed the rating decision by filing an NOD in June 2002.  The RO then issued an SOC in February 2003, and that SOC lists these STRs as evidence.  Although the SOC includes the same language from the RO stating that "[n]o service medical records were available for review," the SOC nonetheless specifically states that the Veteran "submitted copies of some service medical records," and it expressly discusses the STRs from January 1992, March 1992, and May 1992.  Thus, the statement indicating that the STRs were not available must be understood to mean only that either (a) this was a typographical error or (b) the RO was intending to the indicate that the complete STRs from the service department remained unavailable.  In either event, it is clear from the SOC that the STRs submitted by the Veteran were considered.  And, by considering those STRs in the SOC, the RO satisfied its duty to reconsider the claim under § 3.156(c).  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014).  A new rating decision was not necessary as the issue was considered again within the context of the Veteran's initial disagreement with the May 2002 rating decision.

In April 2006, after his original claim became final, the Veteran submitted duplicate copies of these STRs.  (He submitted an informal claim for a different medical condition on the same date and referenced these STRs as "attached info," which makes clear that it was he who was submitting them.)  At the DRO hearing, the Veteran's representative stated that these STRs "apparently . . . showed up" in 2005 when the Veteran found them at Kansas City.  DRO Hr'g Tr. 3.  This appears to be a misunderstanding by the representative as the STRs he submitted in April 2006 were the same ones as those he had previously submitted in May 2002.  They contain all of the same entries considered by the May 2006 VA examiner.  Thus, these STRs were already of record and were considered in the February 2003 SOC.  They were not STRs that had not been associated with the claims file when VA previously decided the original claim.  See 38 C.F.R. § 3.156(c).  Accordingly, reconsideration under § 3.156(c) is not warranted on this basis.  

In August 2006, during the instant appeal period, the Veteran again submitted duplicate copies of these same STRs.  Because they were exact duplicates, and because benefits were not granted as a result of this submission, reconsideration of the claim under § 3.156(c) was not required.  See Emerson v. McDonald, 28 Vet. App. 200, 210 (2016).

In light of the foregoing, the Board is unable to assign an effective date earlier than May 9, 2005 for the award of service connection for a low back disability.  The law requires that the effective date be the date of claim or the date entitlement arose, whichever is later.  Because the later of these two dates in this case is the date the Veteran filed his claim on May 9, 2005, there is no legal basis to assign an effective date earlier than that date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Consequently, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

II.  CUE

In an August 2008 statement, the Veteran argued that there was CUE in the May 2002 rating decision because "if this [low back] condition is service related in 2005 and the service medical shows the condition was there in 1992 why is it not service related in 2002."  He further argued that it was error to have found that there was no evidence of a chronic low back disability in light of the STRs.  

A.  Applicable Law

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A.  A request for revision based on CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Examples of situations that are not considered CUE include (1) a changed diagnosis-a new medical diagnosis that "corrects" an earlier diagnosis considered in a prior decision; (2) duty to assist-a failure to fulfill the duty to assist.; (3) evaluation of evidence-a disagreement as to how the facts were weighed or evaluated; and (4) a change in interpretation-clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(d); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged CUE, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is CUE if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  Moreover, it is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it.  Evans v. McDonald, 27 Vet. App. 180, 187 (2014).  Therefore, a disagreement with how VA evaluated the facts is inadequate to find CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

A CUE motion is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

There is a rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. at 43 (1993).  Revision of a final Board or regional office decision is an extraordinary event.  King, 26 Vet. App. at 442.  

B.  Discussion
  
After careful consideration, the Board cannot find that there was CUE in the May 2002 rating decision. 

As indicated, the Veteran has set forth two arguments for why there was CUE in that rating decision.  First, he maintains, essentially, that there was CUE in the May 2002 rating decision because service connection was later granted for the condition.  The claims file shows, however, that the claim was ultimately granted in the May 2006 rating decision on the basis of a different factual record.  Specifically, the RO obtained a VA examination in May 2006, which included a positive nexus opinion relating the Veteran's low back disability to service.  That VA examiner's opinion was not of record when the RO first decided the claim in May 2002, and this new evidence cannot provide a basis for revising a finally decided case.  Russell, 3 Vet. App. at 313.  Thus, there was not CUE on this basis. 

Second, the Veteran argues that there was CUE because the RO did not consider the STRs he had submitted in support of the claim.  As explained herein above, he is correct that the May 2002 rating decision did not consider those STRs.  In fact, the RO denied the very existence of these records.  See King, 26 Vet. App. at 440.  This error, however, was made moot by the RO's express consideration of those STRs in the February 2003 SOC.  At that point, it may have been prudent to obtain a new VA examination, but a duty-to-assist error such as this cannot, as matter of law, serve as a basis for finding CUE.  See 38 C.F.R. § 20.1403(d)(2). 

Moreover, it was the prerogative of the RO, as the factfinder, to interpret the evidence and draw reasonable inferences from it.  Evans, 27 Vet. App.at 187.  In doing so, the RO's ultimate finding in the SOC was that "[n]o evidence has been received to show a chronic low back condition was incurred in or aggravated while in service."  It cannot be concluded that there was no evidence that could have supported this determination.  See Crippen v. Brown, 9 Vet. App. 412, 422 (1996).  

Specifically, of record at that time was a diagnosis of chronic low back pain made at a VA emergency room in September 2001; the Veteran at that time complained of chronic lumbar back pain for eight or nine years after trauma.  Similarly, a December 2001 VA examiner diagnosed chronic low back pain probably muscular in origin of unclear etiology, but the VA examiner qualified that x-rays were pending, which were then noted to be "normal."  Also of record at that time were the STRs submitted by the Veteran, which showed treatment for the in-service injury and subsequent low back complaints on multiple occasions.  

The RO, in the February 2003 SOC, weighed this evidence and reached its ultimate finding.  Of note, the ultimate finding can be interpreted in two ways.  First, that there was no chronic low back condition, which by inference, cannot have been incurred during service.  Second, that there was a chronic low back condition, but it was not shown to have been incurred during service.  The second interpretation appears more likely.  Regardless, it shows that the RO considered and weighed the favorable evidence, but rejected it.  There is no contradictory evidence of record undebatably establishing the onset, chronicity, or continuity of symptoms since service.  The Veteran's own statements indicated ongoing symptoms since the in-service injury, but the law at that time did not establish the competence of his lay statements as sufficient to find a continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical expertise is required to relate the Veteran's present arthritis etiologically to his post-service symptoms).  There was also no diagnosis of arthritis or any other chronic disease listed in 38 C.F.R. § 3.309(a) within one year of service or otherwise.  In fact, the x-rays at that time were "normal."  There was otherwise no indication of a nexus to service.  Therefore, it is not absolutely certain that the claim should have been granted based on the record as it existed at the time of the February 2003 SOC.  See King, 26 Vet. App. at 441. 

For these reasons, the Board finds that it is not clear that the correct facts, as known at the time, were not before the VA adjudicators at the time of the last denial, or that the statutory and regulatory provisions extant at the time were incorrectly applied. Although the Veteran presents a reasonable disagreement as to the outcome of the claim, his argument does not arise to the level of CUE.  Rather, he is ultimately disagreeing with the judgment of the adjudicator deciding the claim at that time. Consequently, the Veteran's arguments cannot sustain a finding that the May 2002 rating decision denying service connection for a low back disability constitutes CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Accordingly, an earlier effective date is not warranted under this theory of entitlement.


ORDER

An effective date earlier than May 9, 2005, for the award of service connection for low back disability, to include the motion for revision of a May 2002 rating decision on a CUE, is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


